DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 3/10/2022.
Allowable Subject Matter
Claims 2-7, 10-11, 14, 17, 19-20 and 22-25 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Behrends et al., Correale, Trivedi, Kumar and/or Chao to further includes, among other things, the specific combination of the first transistor being controllable by the second output and a second transistor coupled to the first transistor and the ground, where the second transistor comprises an n-type transistor having a gate terminal coupled to the ground (claims 2) , the specific of the circuitry comprising a first transistor coupled to the first inverter and the first power supply rail, where the first transistor is controllable by the second output and a second transistor coupled to the first transistor and the ground, where the second transistor comprises an n-type transistor having a gate terminal coupled to the ground (claims 11 and 17), and the specific of the first transistor being controllable by the second output, a second transistor coupled to the first transistor and the ground, and a third transistor coupled to the second output and the ground, where the third transistor has a gate terminal controllable by an enable signal (claim 22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844